Citation Nr: 1730015	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for instability of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent for chondromalacia of the left knee 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to March 1977.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran participated in a conference with a Decision Review Officer (DRO) at the RO in November 2011 and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2013. 

In December 2014, the Board remanded the Veteran's claim for an increased rating for a left knee disability for further development.  A SSOC was issued in March 2015, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is in receipt of two ratings for his left knee disabilities.  He is in receipt of a 10 percent evaluation under Diagnostic Code 5257, for instability of the left knee, and a 10 percent evaluation under Diagnostic Code 5260, for chondromalacia of the left knee, which contemplates limitation of motion.  

The Veteran was afforded a VA examination March 2015.  The examiner indicated the Veteran's range of motion was normal, and that he had pain with flexion and extension.  There is no indication as to when on flexion or extension the Veteran experienced pain.  With regard to flare-ups, the examination report reflects "No response provided."  With regard to joint stability testing, the examiner indicated there was no history of recurrent subluxation, lateral instability, recurrent effusion, and did not perform joint stability testing.  

Later in March 2015, the Veteran's representative submitted correspondence disputing the findings of the examination.  The Veteran asserts that the examination was inadequate as the examiner did not physically examine his left knee, did not ask about flare-ups, did not use a goniometer, did not perform repetitive testing, and did not check for instability.  The Veteran requested a new examination.  The Board notes that as the Veteran is currently evaluated under DC 5257 for instability of the left knee, and at a December 2011 examination instability was found, stability testing should be done.  Additionally, goniometer findings should be recorded, specifically identifying at which point the Veteran experiences pain on flexion and/or extension.  

The Board also observes that in Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  The March 2015, examination does not comply with Correia.  

Accordingly, the Veteran must be afforded a new VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the current severity of his left knee disability.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  All indicated studies should be performed.  

The examiner should include testing for instability, and range of motion testing, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on repeated use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.   

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing.  

If the left knee cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

2. After the development requested above has been completed, and after any additional development that is deemed appropriate, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


